Citation Nr: 0900586	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  07-21 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to lipomas of the arms, legs, and abdominal 
wall.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1959 to October 
1962 and from January 1963 to December 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Following the issuance of the May 2007 Statement of the Case 
(SOC), it appears that new records were added to the claims 
file that the RO has not considered, nor did the veteran 
waive initial consideration by the RO of these records.  
Specifically, private medical records dated June 2006 from 
Drs. R.S. and D.L.W. were added to the claims file which 
contain opinions stating that his claimed disabilities were 
related to service and a new patient evaluation regarding 
soft tissue tumors.  These records were date stamped twice as 
received by the RO in July 2006 and November 2007.  Although 
it appears that they may have been received by the RO prior 
to the May 2007 SOC, the records were not listed in the SOC 
as evidence of record nor were they mentioned in the reasons 
and bases.  On remand, the additional evidence must be 
considered by the RO.  38 C.F.R. § 19.37 (2008).

Accordingly, the case is REMANDED for the following action:

Readjudicate the veteran's claims on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of all information and 
evidence obtained since the issuance of 
the May 2007 SOC.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




